NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 29, 2021 *
                                Decided June 30, 2021

                                        Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 20-2756

IZUMI SAIKA and                                  Appeal from the United States District Court
MOHAMMAD SHAKIBAI,                               for the Northern District of Illinois,
     Plaintiffs-Appellants,                      Eastern Division.



      v.                                         No. 18 C 3888

PHH MORTGAGE SOLUTIONS,                          Gary Feinerman,
     Defendant-Appellee.                         Judge.

                                      ORDER

       Izumi Saika and her husband, Mohammad Shakibai, sued their loan servicer,
alleging that it violated the Illinois Consumer Fraud and Deceptive Business Practices
Act, 815 ILCS § 505/2, in the course of modifying their mortgage. The district court
granted the defendant’s motion for summary judgment, concluding that the claims



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2756                                                                            Page 2

were either time-barred or failed to meet the elements under the statute. Because Saika
and Shakibai offer no argument that the decision was wrong, we dismiss the appeal.

       Saika and Shakibai tried for years to refinance their mortgage with Ocwen Loan
Servicing, LLC. The couple twice tried to refinance in 2014, but first they rejected
Ocwen’s offer, and later they failed to timely return a signed copy of the proposed
refinancing agreement. Then, in 2015, Ocwen invented delinquencies on Saika and
Shakibai’s account to qualify the couple for a repayment plan intended for people in
default, but Ocwen reversed those delinquencies when they complained. Eventually,
Ocwen transferred the mortgage to a new servicer (which is not a party to this case) but,
when the couple stopped making payments, that lender foreclosed on their mortgage.
To stop the judicial sale, Saika and Shakibai filed for Chapter 13 bankruptcy protection.
The servicer responded by providing a loan modification that was less favorable than
the offers Ocwen had previously made.

       In 2018, Saika and Shakibai sued Ocwen (now PHH Mortgage Solutions) for
unfair business practices under 815 ILCS § 505/2, and for breach of contract, seeking to
recover the difference between the new servicer’s loan modification proposal and
Ocwen’s earlier offers. The district court dismissed the breach of contract claim, ruling
that Saika and Shakibai had never reached an agreement with Ocwen. The court then
entered summary judgment on the consumer fraud claim, ruling that conduct predating
April 2015, including any dispute about the original, unfinalized agreement with
Ocwen, was time-barred under 815 ILCS § 505/10a(e), and that Saika and Shakibai’s
claims relating to the delinquencies on their account gave rise to no “actual pecuniary
loss” because they were reversed. Regarding Saika and Shakibai’s claims that Ocwen’s
conduct cost them the opportunity to modify their mortgage on more favorable terms,
the court ruled that they could not show that Ocwen’s conduct, rather than their own
failure to pay their new servicer, was the cause of any financial injury.

        Normally, we would review a grant of summary judgment de novo. See Horne v.
Elec. Eel Mfg. Co., Inc., 987 F.3d 704, 713 (7th Cir. 2021). But to decide an appeal, we must
be able to ascertain a party’s argument and the basis for it, and that is why even pro se
plaintiffs must comply with Federal Rule of Appellate Procedure 28. That rule requires
the appellate brief to contain the “appellant’s contentions and the reasons for them,
with citations to the authorities and parts of the record on which the appellant relies.”
FED. R. APP. P. 28(a)(8)(A). Even liberally construed, however, Saika and Shakibai’s brief
contains no cogent arguments, and we therefore lack any ground for revisiting the
district court’s decision. See Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir.
No. 20-2756                                                                     Page 3

2017); see FED. R. APP. P. 28(a)(8). Their brief merely reviews some of their payment
history in bullet-point fashion and adds exhibits—that we may not consider—without
explanation. See FED. R. APP. P. 10(a)(1). Their reply does no more than call the
defendant’s response brief “wrong” and “untrue.” We will not “scour the record in an
attempt to formulate a cogent argument” when the appellants have presented none,
Jeffers v. Comm’r, 992 F.3d 649, 653 (7th Cir. 2021), and therefore the appeal is

                                                                          DISMISSED.